Citation Nr: 1503331	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to an initial compensable rating for deviated naval septum with rhinitis prior to June 10, 2009, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, established service connection for deviated nasal septum and for rhinitis with sinusitis.  Both disabilities were assigned initial noncompensable ratings, effective April 26, 2007.  The Veteran appealed, contending that compensable ratings were warranted.  In an April 2011 rating decision, the RO noted that the July 2008 rating decision incorrectly evaluated the Veteran's deviated nasal septum and rhinitis separately, as the same rating criteria is used to evaluate these disabilities.  The RO therefore combined the Veteran's deviated nasal septum and rhinitis into one rating issue and granted a 10 percent disability rating, effective June 10, 2009.  The RO indicated that the Veteran's sinusitis should be evaluated separately.

The Board notes that although the RO has increased the evaluation for the Veteran's service-connected deviated nasal septum with rhinitis, the increase did not constitute a full grant of the benefit sought, and the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims folder.

In a July 2010 Board decision, the Board remanded the case for further evidentiary development.  In an April 2011 supplemental statement of the case (SSOC), the RO denied the claims listed above, and the case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.

The Veteran contends that his service-connected sinusitis and his service-connected deviated nasal septum with rhinitis warrant higher initial ratings.  The Veteran was last afforded a VA examination for these disabilities in December 2010.  As more than four years have passed since the last VA medical examination evaluating the severity of the service-connected sinusitis and the service-connected deviated nasal septum with rhinitis, under the duty to assist, the Veteran should be afforded a current VA examination to determine the nature and severity of his service-connected disabilities.

While on remand, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA 
examination to determine the current severity of his 
service-connected sinusitis and his service-connected 
deviated nasal septum with rhinitis.  The claims file, 
including a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with completion of the examination 
report.  All necessary tests should be performed and
clinical manifestations should be reported in detail.  A full rationale must be provided for all opinions expressed.

As to the Veteran's sinusitis, the examiner must 
address the frequency of episodes of sinusitis per year, whether such episodes are incapacitating, the 
specific treatments (e.g., antibiotics) needed for the 
sinusitis, and all other current symptoms of sinusitis 
(e.g., pain, purulent discharge, crusting).

As to the Veteran's deviated nasal septum with rhinitis, the examiner should specify all symptoms and manifestations due to this disability.  The examiner should report whether the rhinitis is manifested by polyps and an obstruction of the nasal passage.  The examiner should indicate whether the nasal obstruction is greater than 50 percent on both sides or if there is complete obstruction on one side.

3.  After the above development has been completed to the extent possible, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




